UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22548 The Wall Street EWM Funds Trust (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street EWM Funds Trust 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Macro Opportunity Fund ANNUAL REPORT December 31, 2012 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND SHAREHOLDER LETTER Dear Shareholder: 2012 was an unusually challenging time for the strategy of the Evercore Wealth Management Macro Opportunity Fund (“Fund”) due to the fact that all of the markets it sought to hedge to varying degrees – equities, bonds and the dollar – had positive returns, notwithstanding the inflationary risks of current monetary policy and the growth hindrance of now contracting fiscal policy, among other factors.While we continue to believe that at least one of these major markets will be negatively impacted by current government policies, we cannot predict how long the current resilience of all three markets will last.We considered a number of options to address the challenges posed by current market conditions, including modifying the Fund’s investment strategy.We concluded, however, that modifying the strategy would increase the expenses of managing and offering the Fund and would result in significant added regulatory burdens on the Fund.After considering various options for the Fund, we determined that the potential for meaningful growth of the Fund was limited and that the Fund would not be able to conduct business and operations in an economically efficient manner.We therefore recommended to the Fund’s Board of Trustees, and the Board of Trustees approved, an orderly liquidation and termination of the Fund. Sincerely, John McDermott, CFA Brian Pollak, CFA Judith McDonald Moses, CFA Portfolio Managers Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund is non-diversified, meaning it may invest its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investment by the Fund in lower rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value, an active secondary market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Derivatives, including futures, swaps and forward foreign currency contracts, may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to risk assumed. Diversification does not assure a profit or protect against loss is a declining market. The Evercore Wealth Management Macro Opportunity Fund is distributed by Quasar Distributors, LLC 1 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED SCHEDULE OF INVESTMENTS December 31, 2012 Shares Value COMMON STOCKS – 7.9% Energy – 4.6% Enterprise Products Partners LP (a) $ Suncor Energy, Inc. (b) Williams Companies, Inc. Oil and Gas Pipelines – 3.3% Enbridge Energy Partners LP (a) Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $5,418,844) Principal Amount FOREIGN GOVERNMENT BONDS (b) – 9.2% Canadian Government 3.25%, 06/01/2021 (C$) 2.75%, 06/01/2022 (C$) Kingdom of Norway 2.00%, 05/24/2023 (kr) TOTAL FOREIGN GOVERNMENT BONDS (Cost $7,461,472) CORPORATE BOND – 2.1% International Finance Corp. (b) 5.00%, 12/21/2015 (Cost $1,787,829) (R$) Shares EXCHANGE TRADED FUNDS (a) – 27.6% Commodity-Linked ETFs (c) – 15.9% iShares Gold Trust SPDR Gold Trust Currency-Linked ETF – 4.4% WisdomTree Chinese Yuan Index-Linked ETF – 7.3% ProShares UltraShort 20+ Year Treasury TOTAL EXCHANGE TRADED FUNDS (Cost $22,999,217) MUTUAL FUND – 12.2% RidgeWorth Seix Floating Rate High Income Fund TOTAL MUTUAL FUND (Cost $9,958,050) Contracts (100 shares per contract) PURCHASED OPTIONS (a) – 11.9% Put Options – 11.9% Automobile Retail Stores – 0.2% AutoNation, Inc. Expiration January 2013, Exercise Price $40.00 Index-Linked ETFs – 11.5% SPDR S&P rust Expiration January 2013, Exercise Price $140.00 SPDR S&P rust Expiration March 2013, Exercise Price $145.00 SPDR S&P rust Expiration December 2013, Exercise Price $200.00 SPDR S&P rust Expiration December 2013, Exercise Price $205.00 SPDR S&P rust Expiration January 2014, Exercise Price $200.00 The accompanying notes are an integral part of these financial statements. 2 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED SCHEDULE OF INVESTMENTS(continued) December 31, 2012 Contracts (100 shares per contract) Value PURCHASED OPTIONS (a) – 11.9% (continued) Metals and Mining – 0.2% Arch Coal, Inc. Expiration January 2013, Exercise Price $8.00 $ TOTAL PURCHASED OPTIONS (Cost $11,715,424) Shares SHORT-TERM INVESTMENTS – 27.8% MONEY MARKET FUND – 1.7% First American Treasury Obligations, Class Z , 0.000% (d) Principal Amount U.S. TREASURY BILLS (e) – 26.1% United States Treasury Bills, 0.091%, 1/24/13 $ United States Treasury Bills, 0.029%, 3/7/13 United States Treasury Bills, 0.059%, 4/4/13 TOTAL U.S. TREASURY BILLS TOTAL SHORT-TERM INVESTMENTS (Cost $23,452,760) TOTAL INVESTMENTS (Cost $82,793,596) – 98.7% Other Assets in Excess of Liabilities – 1.3% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing securities (b) Foreign Domiciled (c) Security held by EWM Cayman, Ltd. (d) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2012 (e) Yield shown is effective yield as of December 31, 2012 (R$) – Brazilian Real (C$) – Canadian Dollar (kr) – Norwegian Krone The accompanying notes are an integral part of these financial statements. 3 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 ASSETS: Investments, at value (cost $82,793,596) $ Receivable for fund shares sold Interest receivable Dividends receivable Expense reimbursement due from Adviser (Note 5) Prepaid expenses Total Assets LIABILITIES: Payable for fund shares redeemed Accrued expenses and other payables Investment advisory fee payable (Note 5) Shareholder servicing fee payable Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies Accumulated net investment loss ) Accumulated undistributed net realized loss on investments and foreign currency transactions ) TOTAL NET ASSETS $ Net assets – Investor Class $ Shares outstanding – Investor Class (unlimited shares authorized, no par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ Net assets – Institutional Class $ Shares outstanding – Institutional Class (unlimited shares authorized, no par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 2012 INVESTMENT INCOME: Dividend income (net of $3,516 foreign tax withheld) $ Interest income Total investment income EXPENSES: Investment advisor fees (Note 5) Shareholder servicing fees – Investor Class (Note 5) Administration and fund accounting fees Federal and state registration fees Directors’ fees and expenses Transfer agent fees and expenses Professional fees Custody fees Insurance expense Reports to shareholders Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 5) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized loss on investments and foreign currency transactions ) Change in unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) on investments and foreign currency ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of these financial statements. 4 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Period Ended December 31, December 31, OPERATIONS: Net investment loss $ ) $ ) Net realized loss on investment and foreign currency transactions ) ) Change in unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies Net decrease in net assets resulting from operations ) ) CAPITAL SHARE TRANSACTIONS: Investor Class Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — Net increase in net assets resulting from Investor Class transactions Institutional Class(2) Proceeds from shares sold — Cost of shares redeemed ) — Reinvested distributions — — Net increase in net assets resulting from Institutional Class transactions — Increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS FROM NET INVESTMENT INCOME: — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) The Fund commenced operations on July 1, 2011. The Institutional Class commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 1. Organization Evercore Wealth Management Macro Opportunity Fund and its subsidiary (the “Fund”), a series of The Wall Street EWM Funds Trust (the “Trust”), which was formed as a Delaware statutory trust on April 11, 2011, is a non-diversified, open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”), as amended. The Fund seeks long-term capital appreciation by investing in a combination of fixed income securities, equity securities, currencies and commodity linked instruments.The Fund utilizes a wholly-owned subsidiary to achieve its investment objective.See Note 2(f). The Fund currently offers Investor Class and Institutional Class shares, each of which represent an interest in the same assets of the Fund, have the same rights, and are identical in all material respects, except that certain class-specific expenses will he borne solely by the class to which such expenses are attributable.The Investor Class commenced operations on July 1, 2011, and the Institutional Class commenced operations on April 30, 2012.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Common stocks, exchange-traded funds, options and other securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, which uses various valuation methodologies, such as matrix pricing and other analytical pricing models, as well as market transactions and dealer quotations, and are subject to review by the Fund’s investment adviser and determination of the appropriate price 5 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) December 31, 2012 whenever a furnished price is significantly different from the previous day’s furnished price.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under the supervision of the Fund’s Board of Trustees. The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the following three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than quoted prices included in Level 1. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Significant unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s view of assumptions a market participant would use in valuing the asset or liability. The valuation levels are not necessarily an indication of the risk associated with investing in these securities.As of December 31, 2012, the Fund’s investments were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
